Citation Nr: 1639136	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-13 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for heart palpitations.

3.  Entitlement to service connection for leg circulation problems.

4.  Entitlement to service connection for nervous body system with slight tremors with right arm and seizures.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for osteoarthritis, status post right knee replacement.

8.  Entitlement to service connection for osteoarthritis, status post left knee replacement.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974.  He had an additional period of service from August 1975 to February 1980 for which he was discharged under other than honorable conditions in lieu of being tried by court-martial for an unauthorized absence from June 19, 1978, to October 23, 1979.  That discharge is a bar to VA benefits for this second period of service.  See June 1980 Administrative Decision.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for breathing problems due to asbestos, osteoarthritis of the right knee, osteoarthritis of the left knee, hearing loss, tinnitus, ear infections, left arm and shoulder condition, neck condition, leg circulation problems, nervous body system with slight tremors with right arm and seizures, heart palpitations, and headaches.  The Veteran's notice of disagreement was received in March 2011.  The RO issued a statement of the case in March 2013.  In a May 2013 VA Form 9, the Veteran perfected his appeal on the claims for hearing loss, tinnitus, right knee osteoarthritis, nervous problems, leg circulation problems, headaches, and heart condition.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is associated with the claims file.  Shortly after that hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The issues of service connection for osteoarthritis, status post knee replacement, of the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had a headache disability at any point during the course of the appeal.

2.  The Veteran has not had a leg circulation disability at any point during the course of the appeal.

3.  The Veteran has not had a heart palpitation disability at any point during the course of the appeal.

4.  The Veteran has not had a nervous body disability at any point during the course of the appeal.

5.  The Veteran's bilateral hearing loss did not manifest during service or within one year of separation from active service and is not etiologically related to his active service from August 1970 to August 1974.

6.  The Veteran's tinnitus did not manifest during service or within one year of separation from active service and is not etiologically related to his active service from August 1970 to August 1974.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have not all been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for leg circulation problems have not all been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for heart palpitations have not all been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for nervous body system with slight tremors with right arm and seizures have not all been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for bilateral hearing loss have not all been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2015).

6.  The criteria for service connection for tinnitus have not all been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2009.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and private treatment records are associated with the claims file.  The Veteran reported treatment at the VAMC Des Moines once in the 1980s for ear infections and heart palpitations.  In an October 2012 formal finding, the RO found that these records were unavailable for review, noting that all procedures to obtain these records had been correctly followed.    

Additionally, VA provided relevant examinations in February 2013.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, these examinations are adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  



II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The dispositive matter as to the claims for disability compensation benefits for headaches, heart palpitations, leg circulation problems, and nervous body system problems is whether the Veteran has had the claimed disabilities during the course of the claim and appeal.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, the requirement of a current disability is satisfied if the disability existed at the time a claim of filing of VA disability compensation or during the pendency of that claim, even if the disability resolved prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or while the claim was pending, and it may support the existence of a current disability at the time of claim filing if it was close enough in time under the circumstances of the case.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

The Veteran has expressed his belief that he does have these claimed disabilities.  However, whether the Veteran can diagnose a given condition depends on that that condition is and whether the Veteran has expertise in medical matters.  The record does not show that he has such expertise.  Therefore the complexity of the condition, under the facts of the case is a factor in determining whether his diagnoses are competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed Cir. 2007).  As to these claimed disabilities, whether his experienced symptoms actually mean he has what a disability, including a chronic headache disability, is not a simple question.  His reported symptoms include pain of the head, cramps of the legs, a gurgling sound of his chest, and what he describes as cramping of his hands, for example.  Whether these symptoms are symptoms of a disability or disabilities, or not are questions outside of the realm of knowledge of a layperson.


      A.  Headaches

The Veteran is seeking service connection for headaches that he attributes to exposure to jet fuel during service.

In this case, the record does not contain a competent diagnosis of a headache disability.  Despite the Veteran's report of a diagnosis of migraines several years prior to the current claim, that diagnosis is not of record and the current medical evidence does not show any diagnosis.  The February 2013 VA examiner specifically found that the Veteran was not currently, nor had he ever been, diagnosed with a headache condition.  This examiner noted the Veteran's report of being diagnosed with migraines by an optometrist more than a decade prior.  His symptoms at that time were "fluorescent worms crawling across my eyes."  He denied any recurrence of this symptom in the past ten years, but did report occasional headaches that begin in the back of his neck and go into the back of his head.  He did not take medication or seek medical attention for these headaches.  Additionally, at the time of his examination, the Veteran stated that he did not have headaches during service and the problem only started after leaving military service.  This examiner found that there was no medical evidence of this condition existing either in the military or after discharge.  As there was no evidence of a current disability, there was no nexus between such a disability and the Veteran's reported exposure to jet fuel in service.  Although headaches are a lay-observable symptom the record does not show that the Veteran has the requisite medical expertise to diagnose a headache disability, such as migraines.  Thus, the preponderance of evidence is against a finding that he has had a headache disability during the course of the claim and appeal.  Consequently, service connection for a headache disability is not warranted.


      B.  Leg Circulation Problems

The Veteran is also seeking service connection for leg circulation problems.  

Again, the record does not contain a competent diagnosis of a leg circulation disability.  At the time of his February 2013 VA examination, the Veteran reported cramps in his legs and that his legs turned blue when he flexed fully.  This examiner found no evidence of impaired leg circulation/leg cramps existing during service or after discharge.  There was no evidence of this condition at the time of that examination.  As there was no evidence of a current disability, there was no nexus between such a disability and the Veteran's reported exposure to jet fuel in service.  While a subsequent private treatment record dated February 2014 reflects the Veteran's subjective complaints of numbness in the legs, there is no corresponding objective diagnosis.  As such, this was essentially a report of the Veteran's contentions without additional comment and not a medical finding.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that "a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional").  While the Veteran can report symptoms such as leg cramps and numbness, the record does not show that the Veteran has the requisite medical expertise to diagnose an underlying condition based on these symptoms - symptoms that may or may not indicate one of any possible conditions.  Thus, preponderance of evidence is against a finding that the Veteran has had a leg circulation disability at any time during the course of his claim and appeal.  Consequently, service connection for a leg circulation disability is not warranted.


      C.  Service Connection - Heart Palpitations

The Veteran is also seeking service connection for a disability characterized by heart palpitations.

Here, the record does not contain a competent diagnosis of a condition manifested by heart palpitation.  At the time of his February 2013 VA examination, the Veteran described his symptoms as a "glug-glugging" sound and sensation in his chest when he lies down to go to sleep or relax.  There was no associated pain or shortness of breath.  Physical examination found regular heart rhythm with normal heart sounds.  
The results of an echocardiogram (EKG) provided in conjunction with this examination were normal.  Ultimately, this examiner found that there was no evidence of a current condition associated with the Veteran's complaints of heart palpitations.  Subsequent to the examination, the Veteran sought private medical treatment in February 2014.  At that time, he listed rapid or irregular heartbeat as a current symptom, but not treatment was provided for that complaint.  Thus, this was essentially a report of the Veteran's contentions without additional comment and not a medical finding.  See Leshore, 8 Vet. App. 406, 409.  Despite the Veteran's reports of heart palpitations, the record does not show that the Veteran has the requisite medical expertise to diagnose a heart condition based on what he has experienced as a symptom.  Thus, the preponderance of evidence is against a finding that the Veteran has had a heart disability during the course of his claim and appeal.  Consequently, service connection for a heart palpitations disability is not warranted.


      D.  Service Connection - Nervous Body System

The Veteran is also seeking service connection for a disability of the nervous body system with slight tremors with right arm and seizures.

The record does not contain a competent diagnosis of a disability of the nervous body system with slight tremors with right arm and seizures.  At the time of his February 2013 VA examination, the Veteran reported tremors and cramping of the hands and seizures.  He reported that these hand symptoms were infrequent, transitory, and not painful.  He reported two seizures in the year following his 2005 knee surgery.  He described these seizures as feeling "paralyzed for a few seconds."  The feeling passed and he had no recurrence.  There was no objective evidence of this condition at the time of that examination.  This examiner found no evidence of tremors or "nervous body" existing during service or after discharge.  As there was no evidence of a current disability, there was no nexus between such a disability and the Veteran's reported exposure to jet fuel in service.  While a subsequent private treatment record dated February 2014 reflects the Veteran's subjective complaints of seizures, there is no corresponding objective diagnosis.  Again, this was essentially a report of the Veteran's contentions without additional comment and not a medical finding.  See Leshore, 8 Vet. App. 406, 409.  The record does not show that the Veteran has the requisite medical expertise to diagnose any such condition based on his experienced symptoms.  Thus, the preponderance of evidence is against a finding that the Veteran has had a nervous body system disability during the course of his claim and appeal.  Consequently, service connection for a nervous body system disability is not warranted.


Service Connection - Bilateral Hearing Loss and Tinnitus

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.

The Board notes that there is an important distinction between hearing impairment and a hearing loss disability for VA purposes.  The threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, however, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Certain chronic diseases, including bilateral hearing loss and tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  In this case, the record does not contain competent evidence of a compensable degree of either bilateral hearing loss or tinnitus within the one year presumptive period.  Indeed, the August 1975 entrance examination for his second period of service showed clinically normal hearing at the 500, 1000, 2000, 3000, and 4000 hertz frequencies and auditory thresholds of 25 decibels at 6000 hertz.  The Veteran himself testified that he first noticed in the early 1980s, which is at least six years following his separation from service.  See June 2016 hearing transcript.  Thus, the question becomes whether service connection for either condition is warranted on a direct basis.

In this case, the Veteran has been diagnosed with normal to moderately severe bilateral hearing loss and tinnitus.  See September 2009 VA examination.  Thus, the current diagnosis requirement is met.

The Veteran's service treatment records from his period of service from August 1970 to August 1974 do not show complaints of, treatment for, or a diagnosis of bilateral hearing loss.  There are, however, multiple records of recurring externa otitis.  Additionally, the Veteran has reported in-service noise exposure through his work in the pump room with the centrifugal purifier.  See June 2016 hearing testimony.  Thus, the in-service injury requirement is satisfied with regard to ear infections and noise exposure.

The remaining question is whether there is a causal link between the Veteran's current bilateral hearing loss and/or tinnitus and his active duty military service from August 1970 to August 1974.  To that end, the Veteran underwent a September 2009 VA examination.  This examiner found that the Veteran's hearing loss and tinnitus was less likely as not caused by or a result of military noise exposure, noting the Veteran's report of an onset of symptoms in the 1980s.  The record does not contain a positive medical nexus opinion.

Nevertheless, the Veteran has argued that his current bilateral hearing loss and tinnitus are related to his active duty military service.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

In this case, the Veteran has reported that he first noticed symptoms of hearing loss and tinnitus six or more years after his separation from service.  As such, the question of causation extends beyond an immediately observable cause-and-effect relationship contemplated by Jandreau.  As such, the Veteran is not competent to address etiology in the present case.  Thus, the record does not contain competent evidence of a nexus between the Veteran's current hearing loss and/or tinnitus and his active duty military service from August 1970 to August 1974.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for hearing loss and tinnitus.  Thus, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for headaches is denied.

Service connection for leg circulation problems is denied.

Service connection for heart palpitations is denied.

Service connection for nervous body system with slight tremors with right arm and seizures is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran is also seeking service connection for bilateral knee osteoarthritis, status post bilateral knee replacement.  To this end, he underwent a September 2009 VA examination.  This examiner noted that the evaluation was for "claimed disabilities of right knee and a respiratory problem."  There was no mention of the Veteran's claimed left knee disability.  This examiner found that the Veteran's right knee osteoarthritis, status post total knee replacement was less likely as not caused by or a result of his military service, but did not specifically provide a medical opinion on the claimed left knee disability.  The rationale for the negative opinion on the right knee claim did find that the Veteran's severe bilateral medial compartment osteoarthritis was more likely than not secondary to combined effects of obesity, age, and an occupational history, but that in and of itself does not convert an examination and opinion which specifically address the right knee into an adequate examination and opinion for both knees.  Thus an examination and opinion that specifically addresses the Veteran's left knee claim is necessary.

As an examination of the Veteran's left knee may likely result in additional relevant evidence with regard to his right knee claim.  It would therefore be premature to adjudicate the appeal as to the right knee claim at this time.  Thus, this issue is likewise remanded and the examiner is asked to address whether a medical nexus exists between either knee and the Veteran's active duty military service from August 1970 to August 1974.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA bilateral knee examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided. 

a.  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current osteoarthritis, status post right knee replacement (right knee condition), was caused by his active duty military service from August 1970 to August 1974.

b.  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current osteoarthritis, status post left knee replacement (left knee condition), was caused by his active duty military service from August 1970 to August 1974.

In doing so, the examiner should consider the lay evidence from the Veteran, M.M., and D.S. regarding his knee symptoms following service.  The evidence from M.M. and D.S. are buddy statements received by VA in June 2016 and are in the claims file.  

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Then, readjudicate the Veteran's claims which are the subject of this remand.  If any of the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


